October 16, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                             JIMMY O. BAILEY, Appellant

NO. 14-11-00499-CV                       V.

                     CHRISTY HOOVER THOMPSON, Appellee
                            ____________________



      This cause, an appeal from the judgment in favor of appellee, CHRISTY
HOOVER THOMPSON, signed March 25, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, JIMMY O. BAILEY, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.